Citation Nr: 9910463	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected low 
back injury with herniated disc, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to August 
1984.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to an increased rating for a low back injury with 
herniated disc, evaluated as 10 percent disabling.  In 
October 1997, the RO increased his evaluation to 20 percent.  
Since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).
 

REMAND

The veteran's service medical records, dated in September 
1983, show that he sought treatment for low back pain after 
he fell off of a milk crate.  The impression was traumatic 
back strain and he received profiles for low back pain until 
his separation from service in August 1984.  

VA examination reports in October 1984 and January 1987 
include diagnoses of herniation of nucleus pulposus and in 
January 1985 the veteran was granted service connection for a 
low back injury with herniated disc.  A VA examination report 
in connection with the veteran's current claim, dated in 
August 1997, includes diagnoses of morbid obesity and 
residual fracture of L3-4, rule out osteoarthritis of the 
lumbar spine.  The veteran has also submitted evidence of 
treatment for back pain from his own doctors.  At a hearing 
before the undersigned member of the Board in August 1998 at 
the RO, the veteran essentially contended that an increased 
rating was warranted for his service-connected low back 
disability due to severe daily back pain.  He also argued 
that his VA examination in August 1997 was inadequate.

A review of the August 1997 VA examination report shows that 
the examiner merely noted the range of motion in the 
veteran's back, and that the veteran had pain on each type of 
motion.  There were no other findings as to pain, weakness 
and functional loss of the low back, or comment as to whether 
the pain was supported by adequate pathology and visible 
behavior.  See 38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. 
Brown,  8 Vet. App. 202, 205 (1995).  

Further, although VA examination reports contain diagnoses of 
"herniation of nucleus pulposus," and residuals of fracture 
at L3-4, the evidence is unclear as to the extent of current 
low back pathology which may reasonably be associated with 
the service-connected disability.  Specifically, the 
veteran's lumbosacral X-rays appear to have been interpreted 
as normal or negative since 1984, and the claims file does 
not contain any recent test reports which show the veteran 
has a herniated disc or residuals of a fracture at L3-4.  

The veteran also contends, essentially, that his low back 
disability is of such severity that it has prevented him from 
working at his job as a criminal investigator since May 1996.  
Carmen P. Wong, M.D., has reported that the veteran has been 
receiving treatment for chronic back pain and has frequent 
periods of low back pain exacerbation which "reduce[s] his 
work effectiveness by 100 percent."  Dr. Randall R. Shaffer 
has also reported recently that the veteran's back disability 
has significantly affected his daily activities because of 
recurring flare-ups of low back pain.  This evidence raises 
the issue of entitlement to a total rating for compensation 
on the basis of individual unemployability (TDIU).  See 
Meyers v. Derwinski, 1 Vet. App. 127 (1991); EF v. Derwinski, 
1 Vet. App. 324 (1991).  The evidence also raises the 
question of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) which might be supported by employment records 
showing lost time from work due to the back disability.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Under the circumstances, the Board is persuaded that further 
development is warranted before a final decision by the 
Board.  Therefore, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
provide him with the opportunity to 
support his claim with employment records 
showing any time lost from work due to 
his low back disability.  If requested, 
the RO should assist the veteran in 
obtaining such records and any other 
pertinent treatment records identified by 
him.

2.  The veteran should be afforded an 
examination to ascertain the nature and 
severity of the residuals of his low back 
injury in service.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should be 
requested to document the extent of any 
painful or weakened movement which is 
objectively confirmed and describe any 
other limitations on the low back with 
activities such as standing, walking and 
lifting.  If the veteran describes flare-
ups of pain, the examiner should also be 
asked report the frequency of such flare-
ups and any associated functional 
limitations to the extent possible.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination. 

3.  After the action requested in the 
above paragraphs has been completed, the 
RO should review the issue of entitlement 
to an increased rating for the veteran's 
service-connected low back injury with 
disc herniation, to include whether the 
criteria for consideration of an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  The RO 
should also adjudicate the issue of TDIU.  

The RO should then provided the veteran and his 
representative a supplemental statement of the case and 
afford them the applicable time for response.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

 Department of Veterans Affairs

